WELLIVER, Judge,
dissenting.
I respectfully dissent. In my opinion, the stipulated facts establish that the airplanes have a taxable situs in Indiana as well as in Missouri and that under the commerce clause of the United States Constitution, Art. I, § 8, cl. 3, and the due process clause of the Fourteenth Amendment, Missouri cannot tax them at their full value. Braniff Airway, Inc. v. Nebraska State Board of Equalization and Assessment, 347 U.S. 590, 74 S.Ct. 757, 98 L.Ed. 967 (1954).1
The rule which permits taxation by two or more states on an apportionment basis precludes taxation of all of the property by the state of the domicile. See Union Refrigerator Transit Co. v. Kentucky, 199 U.S. 194, 50 L.Ed. 150, 26 S.Ct. 36, 4 Ann.Cas. 493. Otherwise there would be multiple taxation of interstate operations and the tax would have no relation to the opportunities, benefits, or protection which the taxing state gives those operations.
Standard Oil Co. v. Peck, 342 U.S. 382, 384-85, 72 S.Ct. 309, 310, 96 L.Ed. 427 (1952). I suggest that the principal opinion will trigger a migration of business aircraft-utilized in interstate commerce from Missouri airports to airports across state lines, particularly in our two major metropolitan areas, and possibly in St. Joseph, Joplin-Carthage, Cape Girardeau, Hannibal, and other areas. If the aircraft go, with them will go sales, fuel, repair and maintenance and the jobs and taxes related thereto.
The case should be remanded with directions to apportion Missouri’s share of the taxable value of the aircraft. I believe that the appropriate standard of apportionment would be that used for common carriers.

. These are commercial aircraft, even though they are not operated on daily scheduled flights.